UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of January 31, 2013 Market Value Shares ($000) Common Stocks (97.2%) 1 Consumer Discretionary (10.5%) Comcast Corp. 5,577,800 204,873 Lowe's Cos. Inc. 4,777,600 182,457 Staples Inc. 10,266,150 138,388 * Toll Brothers Inc. 3,412,500 127,798 Nordstrom Inc. 1,799,200 99,370 Omnicom Group Inc. 1,675,050 90,922 Ford Motor Co. 6,535,300 84,632 Lennar Corp. Class A 1,980,800 82,282 * Delphi Automotive plc 1,973,000 76,276 *,2 Buck Holdings LP Private Placement NA 67,030 Virgin Media Inc. 1,589,000 62,591 * General Motors Co. 2,199,250 61,777 * Apollo Group Inc. Class A 2,401,850 48,565 TJX Cos. Inc. 737,600 33,325 Kohl's Corp. 638,500 29,556 Family Dollar Stores Inc. 375,900 21,313 ^ JC Penney Co. Inc. 958,182 19,480 Consumer Staples (4.6%) Bunge Ltd. 2,153,600 171,556 Japan Tobacco Inc. 5,390,700 168,196 CVS Caremark Corp. 1,830,500 93,722 Ingredion Inc. 1,414,900 93,482 Molson Coors Brewing Co. Class B 761,800 34,418 Danone SA 481,949 33,387 Dr Pepper Snapple Group Inc. 426,700 19,231 Avon Products Inc. 1,068,151 18,137 Energy (11.2%) Baker Hughes Inc. 4,653,275 208,095 BP plc ADR 3,596,325 160,108 * Southwestern Energy Co. 4,596,600 157,663 * Cobalt International Energy Inc. 6,324,900 153,126 Anadarko Petroleum Corp. 1,887,300 151,022 Royal Dutch Shell plc ADR 2,029,317 143,107 Halliburton Co. 3,261,800 132,690 Canadian Natural Resources Ltd. 4,002,600 120,959 Valero Energy Corp. 1,608,200 70,327 Exxon Mobil Corp. 731,100 65,777 Statoil ASA ADR 1,997,400 52,991 CONSOL Energy Inc. 1,534,559 48,093 Inpex Corp. 7,046 40,795 Apache Corp. 382,550 32,042 Exchange-Traded Fund (0.8%) 3 Vanguard Value ETF 1,839,100 115,017 Financials (24.8%) Wells Fargo & Co. 8,700,100 303,024 Citigroup Inc. 6,587,075 277,711 Bank of America Corp. 23,714,300 268,446 * American International Group Inc. 6,912,800 261,511 Ameriprise Financial Inc. 3,006,800 199,411 Unum Group 6,790,800 158,293 Invesco Ltd. 5,687,404 154,982 Weyerhaeuser Co. 4,511,200 135,877 XL Group plc Class A 4,754,500 131,795 Principal Financial Group Inc. 4,011,000 124,381 * IntercontinentalExchange Inc. 718,600 99,706 JPMorgan Chase & Co. 2,110,150 99,283 MetLife Inc. 2,552,675 95,317 UBS AG 5,399,650 93,792 ACE Ltd. 1,059,600 90,416 Swiss Re AG 1,179,617 87,702 State Street Corp. 1,517,400 84,443 Goldman Sachs Group Inc. 520,425 76,950 Allstate Corp. 1,677,650 73,649 Willis Group Holdings plc 2,013,100 71,888 Morgan Stanley 3,087,216 70,543 Everest Re Group Ltd. 528,700 61,229 Franklin Resources Inc. 416,800 57,052 PNC Financial Services Group Inc. 909,900 56,232 Axis Capital Holdings Ltd. 1,456,304 55,733 Comerica Inc. 1,293,203 44,434 KeyCorp 3,984,500 37,454 Fifth Third Bancorp 2,283,800 37,203 Regions Financial Corp. 4,739,400 36,872 Hartford Financial Services Group Inc. 829,400 20,569 Torchmark Corp. 335,750 18,705 Health Care (11.6%) Roche Holding AG 883,560 195,301 UnitedHealth Group Inc. 2,703,300 149,249 Merck & Co. Inc. 3,423,400 148,062 Cigna Corp. 2,451,600 143,026 Medtronic Inc. 3,036,900 141,520 Covidien plc 2,151,100 134,100 Sanofi 1,177,183 114,760 Becton Dickinson and Co. 1,117,775 93,938 McKesson Corp. 821,700 86,467 Daiichi Sankyo Co. Ltd. 4,757,600 80,548 Eisai Co. Ltd. 1,787,200 78,139 Quest Diagnostics Inc. 642,875 37,255 Aetna Inc. 757,875 36,552 * Hospira Inc. 1,020,850 34,831 HCA Holdings Inc. 879,700 33,121 * Forest Laboratories Inc. 890,000 32,307 Abbott Laboratories 871,650 29,532 * Zoetis Inc. 258,700 6,726 AbbVie Inc. 138,153 5,069 Industrials (11.2%) Eaton Corp. plc 4,113,000 234,235 Pentair Ltd. 3,239,000 164,153 Dover Corp. 2,143,300 148,273 Honeywell International Inc. 2,010,100 137,169 Fiat Industrial SPA 10,500,956 135,139 * Delta Air Lines Inc. 9,700,600 134,741 KBR Inc. 3,403,800 106,267 FedEx Corp. 977,000 99,117 Lockheed Martin Corp. 971,000 84,351 Masco Corp. 3,729,198 68,580 L-3 Communications Holdings Inc. 881,400 66,916 Northrop Grumman Corp. 1,007,150 65,505 Chicago Bridge & Iron Co. NV 1,046,300 53,162 General Dynamics Corp. 477,600 31,665 Information Technology (15.6%) Oracle Corp. 6,973,350 247,624 Cisco Systems Inc. 12,006,800 246,980 *,4 Arrow Electronics Inc. 5,910,650 227,087 Hewlett-Packard Co. 11,720,875 193,512 * Google Inc. Class A 250,800 189,527 Avago Technologies Ltd. Class A 4,761,700 170,326 ^ ASML Holding NV 2,157,104 161,977 * SanDisk Corp. 2,702,100 135,078 * Check Point Software Technologies Ltd. 2,243,000 112,150 TE Connectivity Ltd. 2,853,585 110,947 Analog Devices Inc. 1,992,900 86,970 Accenture plc Class A 1,051,500 75,592 Microsoft Corp. 2,713,475 74,539 Apple Inc. 124,500 56,686 Dell Inc. 3,596,900 47,623 Materials (5.0%) International Paper Co. 4,999,100 207,063 Mosaic Co. 1,726,340 105,738 Celanese Corp. Class A 2,088,200 97,895 LyondellBasell Industries NV Class A 1,395,600 88,509 Potash Corp. of Saskatchewan Inc. 1,222,200 51,943 * Rexam plc 5,685,924 42,268 ^ PPG Industries Inc. 293,500 40,465 * Owens-Illinois Inc. 1,411,200 33,587 Incitec Pivot Ltd. 3,966,585 13,376 *,^ Sino-Forest Corp. 3,223,900 — Utilities (1.9%) PG&E Corp. 2,286,900 97,514 Entergy Corp. 966,875 62,460 Edison International 1,141,600 55,014 Northeast Utilities 981,300 39,968 Total Common Stocks (Cost $11,124,171) Market Value Coupon Shares ($000) Temporary Cash Investments (4.1%) 1 Money Market Fund (2.8%) 5,6 Vanguard Market Liquidity Fund 0.143% 382,551,198 382,551 Face Maturity Amount Date ($000) Repurchase Agreement (1.2%) Bank of America Securities, LLC (Dated 1/31/13, Repurchase Value $160,501,000, collateralized by Federal National Mortgage Assn. 2.242%-4.000%, 7/1/26-11/1/42) 0.160% 2/1/13 160,500 160,500 U.S. Government and Agency Obligations (0.1%) 7,8 Fannie Mae Discount Notes 0.097% 3/27/13 8,000 7,998 7,8 Fannie Mae Discount Notes 0.100% 4/3/13 1,000 1,000 8,9 Federal Home Loan Bank Discount Notes 0.085% 4/19/13 5,000 4,998 Total Temporary Cash Investments (Cost $557,049) Total Investments (101.3%) (Cost $11,681,220) Other Assets and Liabilities-Net (-1.3%) 6 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $134,059,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 2.6%, respectively, of net assets. 2 Restricted security represents 0.5% of net assets. Shares not applicable for this private placement. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $141,637,000 of collateral received for securities on loan. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 8 Securities with a value of $9,698,000 have been segregated as initial margin for open futures contracts. 9 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to Windsor Fund procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
